

THESE SECURITIES AND THE COMMON STOCK THAT THE HOLDER SHALL RECEIVE UPON
EXERCISE OF THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE "SECURITIES ACT"), AND MAY NOT BE OFFERED, SOLD, PLEDGED,
HYPOTHECATED, ASSIGNED OR TRANSFERRED EXCEPT (i) IN ACCORDANCE WITH REGULATION S
(RULE 901 THROUGH 905), (ii) PURSUANT TO A REGISTRATION STATEMENT UNDER THE
SECURITIES ACT WHICH HAS BECOME EFFECTIVE AND IS CURRENT WITH RESPECT TO THESE
SECURITIES, OR (iii) PURSUANT TO A SPECIFIC EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT BUT ONLY UPON A HOLDER HEREOF FIRST HAVING OBTAINED THE
WRITTEN OPINION OF COUNSEL REASONABLY ACCEPTABLE TO THE COMPANY, THAT THE
PROPOSED DISPOSITION IS CONSISTENT WITH ALL APPLICABLE PROVISIONS OF THE
SECURITIES ACT AS WELL AS ANY APPLICABLE "BLUE SKY" OR SIMILAR SECURITIES LAW.”
ANY HEDGING TRANSACTION INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED UNLESS
IN COMPLIANCE WITH THE SECURITIES ACT.
 
Warrant Holder:



 
Dated:
   
For the Purchase of __________Shares of Common Stock
No. S-



WARRANT FOR THE PURCHASE OF
SHARES OF COMMON STOCK OF
 
DEER CONSUMER PRODUCTS, INC.
 
Expiring Three Years from the Date Hereof
 
FOR VALUE RECEIVED, Deer Consumer Products, Inc. (“Company”), hereby certifies
that the Warrant Holder specified above, or his registered assigns (“Registered
Holder”), is entitled, subject to the terms set forth below, to purchase from
the Company on or before the third anniversary of the date hereof, that number
of shares of Common Stock, $.001 par value, of the Company (“Common Stock”) set
forth above, at a purchase price equal to $10.00 per share (as may be adjusted
as provided below) upon the terms and conditions set forth herein.  The number
of shares of Common Stock purchasable upon exercise of this Warrant, and the
purchase price per share, each as adjusted from time to time pursuant to the
provisions of this Warrant, are hereinafter referred to as the “Warrant Shares”
and the “Exercise Price,” respectively.

 
 

--------------------------------------------------------------------------------

 

1.           Registration of Transfers and Exchanges.
 
(i)           The Company shall register the transfer of any portion of this
Warrant in the Warrant Register, upon surrender of this Warrant, with the Form
of Assignment attached hereto duly completed and signed, to the Transfer Agent
or to the Company, provided, however, that the Holder shall not make any
transfers to any transferee pursuant to this Section for the right to acquire
less than 50,000 Warrant Shares (or the balance of the Warrant Shares to which
this Warrant relates).  Upon any such registration or transfer, a new warrant to
purchase Common Stock, in substantially the form of this Warrant (any such new
warrant, a “New Warrant”), evidencing the portion of this Warrant so transferred
shall be issued to the transferee and a New Warrant evidencing the remaining
portion of this Warrant not so transferred, if any, shall be issued to the
transferring Holder.  The acceptance of the New Warrant by the transferee
thereof shall be deemed the acceptance of such transferee of all of the rights
and obligations of a holder of a Warrant.
 
(ii)           This Warrant is exchangeable, upon the surrender hereof by the
Holder to the office of the Company for one or more New Warrants, evidencing in
the aggregate the right to purchase the number of Warrant Shares which may then
be purchased hereunder.  Any such New Warrant will be dated the date of such
exchange.
 
2.           Exercise.
 
(i)           Procedure for Exercise.  Subject to the conditions and terms set
forth herein, this Warrant may be exercised by the Registered Holder
(“Conversion Right”), in whole or in part, by the surrender of this Warrant
(with the Notice of Exercise Form attached hereto as Exhibit 1 duly executed by
such Registered Holder) at the principal office of the Company, or at such other
office or agency as the Company may designate, accompanied by payment in full,
in lawful money of the United States, of an amount equal to the then applicable
Exercise Price multiplied by the number of Warrant Shares then being purchased
upon such exercise.
 
(ii)           Exercise of Conversion Right.  Subject to the terms and
conditions set forth herein, the Conversion Right may be exercised by the Holder
on any business day by delivering to the Company the Warrant with a duly
executed Notice of Exercise Form attached hereto as Exhibit 1 with the
conversion section completed by specifying the total number of shares of Common
Stock the Registered Holder will purchase pursuant to such conversion.
 
(iii)           If the Common Stock is registered under Section 12 of the
Securities Exchange Act of 1934, as amended, the Registered Holder may elect to
pay all or part of the Exercise Price by surrendering shares of Common Stock to
the Company, including by allowing the Company to deduct from the number of
Warrant Shares deliverable upon exercise of this Warrant, such number of such
shares which has an aggregate Fair Market Value (defined below), determined as
of the average of the Last Sale Price (defined below) of the Common Stock for
the 20 consecutive trading days immediately preceding the date of exercise of
this Warrant, equal to the aggregate Exercise Price. (By way of example, if the
Registered Holder exercises 50,000 warrants at an exercise price of $10.00 and
the 20 day average price is $15.00, then Shares deliverable on exercise: 50,000.
Aggregate Exercise Price: $500,000. Number of shares deliverable: $500,000/$15
or 33,334. Net Shares delivered to Registered Holder on Cashless Exercise:
50,000 – 33,334 = 16,666 shares) In the event that the Warrant Holder elects to
utilize the “cashless exercise” procedure contained in this Section 2(iii), this
Warrant is exercisable upon surrender of this Warrant to the Company together
with a duly completed Notice of Exercise in the form attached hereto and
surrender of that number of shares of Common Stock equal to the aggregate
Exercise Price determined in accordance with this Section 2.1(iii)(a) or (b).
“Fair Market Value” per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:

 
2

--------------------------------------------------------------------------------

 

(a)           If the Common Stock is at the time traded on the NASD OTC Bulletin
Board or other electronic quotation service, then the Fair Market Value shall be
the average of the last sale price per share of the Common  Stock for the 20
consecutive trading days preceding the date of exercise of this Warrant; or
 
(b)           If the Common Stock is at the time listed on any Exchange (as
defined below), the Fair Market Value shall be the average of the last sale
price per share of the Common Stock for the 20 consecutive trading days
preceding the date of exercise of this Warrant, on the Exchange determined to be
the primary market for the Common Stock. “Exchange” shall mean the any of the
NASDAQ markets, the New York Stock Exchange, American Stock Exchange or any
organization or association that is defined as a national exchange by the
Securities and Exchange Commission.
 
“last sale price” shall mean (X) if the Common Stock is listed on an Exchange or
quoted on the Nasdaq markets or NASD OTC Bulletin Board (or successor such as
the Bulletin Board Exchange), the last sale price of the Common Stock in the
principal trading market for the Common Stock as reported by the Exchange,
Nasdaq or the NASD, as the case may be; (Y) if the Common Stock is not listed on
an Exchange or quoted on the Nasdaq markets, or the NASD OTC Bulletin Board (or
successor such as the Bulletin Board Exchange), but is traded in the
over-the-counter market, the closing bid price for the Common Stock on the last
trading day preceding the date in question for which such quotations are
reported by the Pink Sheets, LLC or similar publisher of such quotations; and
(Z) if the fair market value of the Common Stock cannot be determined pursuant
to clause (X) or (Y) above, such price as the Board of Directors of the Company
shall in good faith determine at their sole discretion.
 
(iv)           Date of Exercise.  Each exercise of this Warrant shall be deemed
to have been effected immediately prior to the close of business on the day on
which this Warrant shall have been surrendered to the Company.  At such time,
the person or persons in whose name or names any certificates for Warrant Shares
shall be issuable upon such exercise shall be deemed to have become the holder
or holders of record of the Warrant Shares represented by such certificates.
 
(v)           Issuance of Certificate.  As soon as practicable after the
exercise of the purchase right represented by this Warrant, the Company at its
expense will cause to be issued in the name of, and delivered to, the Registered
Holder, or, subject to the terms and conditions hereof, to such other individual
or entity as such Holder (upon payment by such Holder of any applicable transfer
taxes) may direct:
 
(a)           a certificate or certificates for the number of full shares of
Warrant Shares to which such Registered Holder shall be entitled upon such
exercise plus, in lieu of any fractional share to which such Registered Holder
would otherwise be entitled, cash in an amount determined pursuant to Section 4
hereof, and

 
3

--------------------------------------------------------------------------------

 

(b)           in case such exercise is in part only, a new warrant or warrants
(dated the date hereof) of like tenor, stating on the face or faces thereof the
number of shares currently stated on the face of this Warrant minus the number
of such shares purchased by the Registered Holder upon such exercise as provided
in subsection 2(i) above.
 
(vi)           Exercise of Warrant.  The Warrant may be exercised in whole or
from time to time in part on or prior to the third anniversary of the date
hereof, as first set forth above.
 
3.           Adjustments.
 
(i)           Split, Subdivision or Combination of Shares.  If, at any time
while this Warrant remains outstanding and unexpired, the outstanding shares of
the Company’s Common Stock shall be subdivided or split into a greater number of
shares, or a dividend in Common Stock shall be paid in respect of Common Stock,
the Exercise Price in effect immediately prior to such subdivision or at the
record date of such dividend shall, simultaneously with the effectiveness of
such subdivision or split or immediately after the record date of such dividend
(as the case may be), shall be proportionately decreased.  If the outstanding
shares of Common Stock shall be combined or reverse-split into a smaller number
of shares, the Exercise Price in effect immediately prior to such combination or
reverse split shall, simultaneously with the effectiveness of such combination
or reverse split, be proportionately increased.  When any adjustment is required
to be made in the Exercise Price, the number of shares of Warrant Shares
purchasable upon the exercise of this Warrant shall be changed to the number
determined by dividing (i) an amount equal to the number of shares issuable upon
the exercise of this Warrant immediately prior to such adjustment, multiplied by
the Exercise Price in effect immediately prior to such adjustment, by (ii) the
Exercise Price in effect immediately after such adjustment.
 
(ii)           Reclassification, Reorganization, Consolidation or Merger.  In
the case of any reclassification of the Common Stock (other than a change in par
value or a subdivision or combination as provided for in subsection 3(i) above),
or any reorganization, consolidation or merger of the Company with or into
another corporation (other than a merger or reorganization with respect to which
the Company is the continuing corporation and which does not result in any
reclassification of the Common Stock), or a transfer of all or substantially all
of the assets of the Company, or the payment of a liquidating distribution then,
as part of any such reorganization, reclassification, consolidation, merger,
sale or liquidating distribution, lawful provision shall be made so that the
Registered Holder of this Warrant shall have the right thereafter to receive
upon the exercise hereof, the kind and amount of shares of stock or other
securities or property which such Registered Holder would have been entitled to
receive if, immediately prior to any such reorganization, reclassification,
consolidation, merger, sale or liquidating distribution, as the case may be,
such Registered Holder had held the number of shares of Common Stock which were
then purchasable upon the exercise of this Warrant.  In any such case,
appropriate adjustment (as reasonably determined by the Board of Directors of
the Company) shall be made in the application of the provisions set forth herein
with respect to the rights and interests thereafter of the Registered Holder of
this Warrant such that the provisions set forth in this Section 3 (including
provisions with respect to the Exercise Price) shall thereafter be applicable,
as nearly as is reasonably practicable, in relation to any shares of stock or
other securities or property thereafter deliverable upon the exercise of this
Warrant.

 
4

--------------------------------------------------------------------------------

 

(iii)           Price Adjustment.  No adjustment in the per share Exercise Price
shall be required unless such adjustment would require an increase or decrease
in the Exercise Price of at least $0.01; provided, however, that any adjustments
which by reason of this paragraph are not required to be made shall be carried
forward and taken into account in any subsequent adjustment.  All calculations
under this Section 3 shall be made to the nearest cent or to the nearest 1/100th
of a share, as the case may be.
 
(iv)           No Impairment.  The Company will not, by amendment of its
Articles of Incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed hereunder by the Company but will at all
times in good faith assist in the carrying out of all the provisions of this
Section 3 and in the taking of all such actions as may be necessary or
appropriate in order to protect against impairment of the rights of the
Registered Holder of this Warrant to adjustments in the Exercise Price.
 
(v)           Notice of Adjustment.  Upon any adjustment of the Exercise Price
or extension of the Warrant exercise period, the Company shall forthwith give
written notice thereto to the Registered Holder of this Warrant describing the
event requiring the adjustment, stating the adjusted Exercise Price and the
adjusted number of shares purchasable upon the exercise hereof resulting from
such event, and setting forth in reasonable detail the method of calculation and
the facts upon which such calculation is based.
 
4.           Fractional Shares.  The Company shall not be required to issue
fractions of shares of Common Stock upon exercise.  If any fractions of a share
would, but for this Section 4, be issuable upon any exercise, in lieu of such
fractional share the Company shall round up or down to the nearest whole number.
 
5.           Limitation on Sales.  Each holder of this Warrant acknowledges that
this Warrant and the Warrant Shares, as of the date of original issuance of this
Warrant, have not been registered under the Securities Act of 1933, as amended
(“Act”), and agrees not to sell, pledge, distribute, offer for sale, transfer or
otherwise dispose of this Warrant or any Warrant Shares issued upon its exercise
in the absence of (i) an effective registration statement under the Act as to
this Warrant or such Warrant Shares or (ii) an opinion of counsel, reasonably
acceptable to the Company and its counsel, that such registration and
qualification are not required.  The Warrant Shares issued upon exercise thereof
shall be imprinted with a legend in substantially the following form:
 
"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), AND MAY NOT BE
OFFERED, SOLD, PLEDGED, HYPOTHECATED, ASSIGNED OR TRANSFERRED EXCEPT (i) IN
ACCORDANCE WITH REGULATION S (RULE 901 THROUGH 905), (ii) PURSUANT TO A
REGISTRATION STATEMENT UNDER THE SECURITIES ACT WHICH HAS BECOME EFFECTIVE AND
IS CURRENT WITH RESPECT TO THESE SECURITIES, OR (iii) PURSUANT TO A SPECIFIC
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT BUT ONLY UPON A HOLDER
HEREOF FIRST HAVING OBTAINED THE WRITTEN OPINION OF COUNSEL REASONABLY
ACCEPTABLE TO THE COMPANY, THAT THE PROPOSED DISPOSITION IS CONSISTENT WITH ALL
APPLICABLE PROVISIONS OF THE SECURITIES ACT AS WELL AS ANY APPLICABLE "BLUE SKY"
OR SIMILAR SECURITIES LAW.” ANY HEDGING TRANSACTION INVOLVING THESE SECURITIES
MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT."

 
5

--------------------------------------------------------------------------------

 

6.           Notices of Record Date.  In case:  (i) the Company shall take a
record of the holders of its Common Stock (or other stock or securities at the
time deliverable upon the exercise of this Warrant) for the purpose of entitling
or enabling them to receive any dividend or other distribution, or to receive
any right to subscribe for or purchase any shares of any class or any other
securities, or to receive any other right, or (ii) of any capital reorganization
of the Company, any reclassification of the capital stock of the Company, any
consolidation or merger of the Company with or into another corporation (other
than a consolidation or merger in which the Company is the surviving entity), or
any transfer of all or substantially all of the assets of the Company, or (iii)
of the voluntary or involuntary dissolution, liquidation or winding-up of the
Company, then, and in each such case, the Company will mail or cause to be
mailed to the Registered Holder of this Warrant a notice specifying, as the case
may be, (i) the date on which a record is to be taken for the purpose of such
dividend, distribution or right, and stating the amount and character of such
dividend, distribution or right, or (ii) the effective date on which such
reorganization, reclassification, consolidation, merger, transfer, dissolution,
liquidation or winding-up is to take place, and the time, if any is to be fixed,
as of which the holders of record of Common Stock (or such other stock or
securities at the time deliverable upon the exercise of this Warrant) shall be
entitled to exchange their shares of Common Stock (or such other stock or
securities) for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, transfer, dissolution,
liquidation or winding-up.  Such notice shall be mailed at least ten (10) days
prior to the record date or effective date for the event specified in such
notice, provided that the failure to mail such notice shall not affect the
legality or validity of any such action.
 
7.           Reservation of Stock.  The Company will at all times reserve and
keep available, solely for issuance and delivery upon the exercise of this
Warrant, such shares of Common Stock and other stock, securities and property,
as from time to time shall be issuable upon the exercise of this Warrant.  So
long as this Warrant remains outstanding, the Company shall maintain the listing
of the shares of Common Stock to be issued upon exercise on each national
securities exchange on which Common Stock is listed (on the Nasdaq
Over-The-Counter service if the Common Stock is then quoted on such
service/bulletin board).
 
8.           Replacement of Warrants.  Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and (in the case of loss, theft or destruction) upon delivery of an
indemnity agreement (with surety if reasonably required) in an amount reasonably
satisfactory to the Company, or (in the case of mutilation) upon surrender and
cancellation of this Warrant, the Company will issue, in lieu thereof, a new
Warrant of like tenor.

 
6

--------------------------------------------------------------------------------

 

9.           Transfers, etc.
 
(i)           Warrant Register.  The Company will maintain a register containing
the names and addresses of the Registered Holders of this Warrant.  Any
Registered Holder may change its, his or her address as shown on the warrant
register by written notice to the Company requesting such change.
 
(ii)           Registered Holder.  Until any transfer of this Warrant is made in
the warrant register, the Company may treat the Registered Holder of this
Warrant as the absolute owner hereof for all purposes; provided, however, that
if and when this Warrant is properly assigned in blank, the Company may (but
shall not be obligated to) treat the bearer hereof as the absolute owner hereof
for all purposes, notwithstanding any notice to the contrary.
 
10.           No Rights as Stockholder.  Until the exercise of this Warrant, the
Registered Holder of this Warrant shall not have or exercise any rights by
virtue hereof as a stockholder of the Company.
 
11.           Successors.  The rights and obligations of the parties to this
Warrant will inure to the benefit of and be binding upon the Company and any
transferees of Warrant Holder.
 
12.           Change or Waiver.  Any term of this Warrant may be changed or
waived only by an instrument in writing signed by the party against which
enforcement of the change or waiver is sought.
 
13.           Headings.  The headings in this Warrant are for purposes of
reference only and shall not limit or otherwise affect the meaning of any
provision of this Warrant.
 
14.           Governing Law.  This Warrant shall be governed by and construed in
accordance with the laws of the state of New York, without giving effect to
principles of conflicts of laws.
 
15.           Jurisdiction and Venue.  The Company (i) agrees that any legal
suit, action or proceeding arising out of or relating to this Warrant shall be
instituted exclusively in any state court located in New York, New York or in
the United States District Court for the Southern District of New York, (ii)
waives any objection to the venue of any such suit, action or proceeding and the
right to assert that such forum is not a convenient forum for such suit, action
or proceeding, and (iii) irrevocably consents to the jurisdiction of any state
court located in New York, New York and the United States District Court for the
Southern District of New York in any such suit, action or proceeding, and the
Company further agrees to accept and acknowledge service or any and all process
which may be served in any such suit, action or proceeding in any state court
located in New York, New York or in the United States District Court for the
Southern District of New York and agrees that service of process upon it mailed
by certified mail to its address shall be deemed in every respect effective
service of process upon it in any suit, action or proceeding.

 
7

--------------------------------------------------------------------------------

 

16.           Mailing of Notices, etc.  All notices and other communications
under this Warrant (except payment) shall be in writing and shall be
sufficiently given if sent to the Registered Holder or the Company, as the case
may be, by hand delivery, private overnight courier, with acknowledgment of
receipt, or by registered or certified mail, return receipt requested, as
follows:
 
Registered Holder:  To Registered Holder’s address as provided on the
Subscription Agreement or otherwise in the Company’s Records.
 
The Company:  To the Company’s Principal Executive Offices Attention: President
and Chief Executive Officer.
 
(with a copy, which shall not constitute notice to):
The Newman Law Firm, PLLC
14 Wall Street, 20th Floor
New York, NY  10005
 
or to such other address as any of them, by notice to the others may designate
from time to time.  Time shall be counted to, or from, as the case may be, the
date of delivery in person or by overnight courier or five (5) business days
after mailing.
 
DEER CONSUMER PRODUCTS, INC.
   
By: 
 
Name:  Ying He
Title:  Chief Executive Officer


 
8

--------------------------------------------------------------------------------

 

EXHIBIT 1


NOTICE OF EXERCISE
 
Date: _____________________________
 
TO:           Deer Consumer Products, Inc.
Area 2, 1/F, Building M-6, Central High-Tech Industrial Park, Nanshan, Shenzhen,
Peoples
Republic of China
Attn: Mr. Ying He, Chief Executive Officer


(Check one)
 
o           1.           The undersigned hereby elects to purchase ______ shares
of the Common Stock of Deer Consumer Products, Inc. pursuant to terms of the
attached Warrant, and tenders herewith payment of $______ (at the rate of $_____
per share of Common Stock) in payment of the Exercise Price(s) pursuant thereto,
together with all applicable transfer taxes, if any.



o           1.           The undersigned hereby elects to surrender shares of
Common Stock or Warrant Shares pursuant to the cashless exercise procedure
provided for in the following paragraph; and (4) requests that a certificate for
the Warrant Shares be issued in the name of the undersigned, or the
undersigned’s designee, and delivered to the undersigned, or the undersigned’s
designee, at the address specified below:
 
The undersigned hereby elects to subscribe for Warrant Shares by cashless
exercise of the Warrant in accordance with Section 2.(iii), and indicates below
the number of shares of Common Stock or Warrant Shares to be surrendered and
provides the calculation (pursuant to Section 2.1(iii)(a) or (b) of the Warrant)
for the number of shares to be surrendered:
 
Number of shares to be Surrendered:


Calculation Pursuant to Section 2(iii):


2.           Please issue a certificate or certificates representing said shares
of the Common Stock in the name of the undersigned or in such other name as is
specified below.


3.           The undersigned is not a U.S. person and the attached Warrant is
not being exercised on behalf of a U.S. person.
 
4.           The undersigned agrees that the terms and conditions of the
Subscription Agreement between the Company and the Undersign apply to the shares
of Common Stock issuable upon the exercise of this Warrant.
 

--------------------------------------------------------------------------------


 

 
Signature of Registered Holder
   
Print Name:

 
Notice:  The signature to this form must correspond with the name as written
upon the face of the within Warrant in every particular without alteration or
enlargement or any change whatsoever.
 
INSTRUCTIONS FOR REGISTRATION OF SECURITIES
 
Name:
   
(Print in Block Letters
   
Address:
 

 
 
 

--------------------------------------------------------------------------------

 


[To be completed and signed only upon transfer of Warrant]


FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
__________________________ the right represented by the within Warrant to
purchase______ shares of Common Stock of Deer Consumer Products, Inc. to which
the within Warrant relates and appoints _____________________________ attorney
to transfer said right on the books of Deer Consumer Products, Inc. with full
power of substitution in the premises.
 
Dated:
______________, ____
 

 
(Signature must conform in all respects to name
of holder as specified on the face of the
Warrant)
   
Address of Transferee
       

 
In the presence of:
   

 
 
 

--------------------------------------------------------------------------------

 